DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the deposition core".  There is insufficient antecedent basis for this limitation in the claim.  In order to expedite examination, Examiner has assumed that the claim was meant to recite “the deposition drum” and has examined accordingly.
Clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0152552 to Enholm et al.
Regarding claim 1:  In Figs. 1-5, Enholm et al. disclose a system capable of depositing atomic-level layers of material onto a common substrate (20), the system comprising:  
a deposition drum (4) having a longitudinal axis, the drum adapted to rotate about the longitudinal axis;
a deposition head (6) shaped to define an interior cavity into which the deposition drum is positioned, the deposition head being spaced away from the deposition drum so as to define a narrow gap therebetween, the narrow gap being adapted to receive the common substrate;
wherein the narrow gap has a spacing which is adjustable (see, e.g., para. 28).
With respect to claim 2, the deposition drum and the interior cavity of the deposition head have matching conical surfaces (see, e.g., paras. 21-23).
With respect to claim 20, Enholm et al. teach that the apparatus may further comprise a temperature-resistant carrier (see, e.g., para. 21).  Additionally, per para. 5, an intended use of the apparatus of Enholm et al. is processing at elevated temperatures, such that that all features of the apparatus can be said to have at least some temperature-resistance.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enholm et al. as applied to claims 1-2 and 20 above in view of U.S. Patent No. 4,692,233 to Casey.
Modified Enholm et al. disclose the invention substantially as claimed and as described above.
Casey discloses adjusting spacing of a narrow gap between a deposition drum and a deposition head wherein the deposition head is axially displaced relative the deposition drum using respective trolleys in order to perform maintenance (see, e.g., Figs. 5-6 and column 4, rows 1-18).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have adjusted the narrow gap between the deposition drum and the deposition head in Enholm et al. wherein the deposition head is axially displaced relative the deposition drum using respective trolleys in order to perform maintenance as taught by Casey.

Claim(s) 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enholm et al. as applied to claims 1-2 and 20 above in view of U.S. Patent Pub. No. 2010/0266766 to Hein et al.
Modified Enholm et al. disclose the invention substantially as claimed and as described above.
However, modified Enholm et al. fail to disclose the deposition drum comprises a first set of separate fluid channels in fluid communication with the narrow gap.
Hein et al. disclose a deposition drum comprising a first set of separate fluid channels in fluid communication with a gap between a drum and a processing source for the purpose of forming hover cushion (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided the deposition drum of modified Enholm et al. comprising a first set of separate fluid channels in fluid communication with a gap between a drum and a processing source in order to form a hover cushion as taught by Hein et al.
With respect to claim 6, Enholm et al. disclose the deposition head comprises a second set of separate fluid channels in fluid communication with the narrow gap (see, e.g., para. 22).
With respect to claim 7, Hein et al. disclose the deposition drum with the first set of separate fluid channels (each 220) comprises hollow drum core (space between fluid channels 20) which includes the first set of separate fluid channels and a hollow sleeve (each 240) coaxially mounted with the drum core, the sleeve being shaped to define a plurality of orifices (112 and 114), with a selection of the plurality of orifices in fluid communication with each of the first set of separate fluid channels.
With respect to claim 8, in addition to Enholm et al. disclosing that the drum may be conical as described above, Hein et al. also disclose that the drum may have a conical shape (see, e.g., paras. 29-30, and 43) and the drum core thereof and the sleeve have same shaped surfaces such that it would be obvious to provide the drum core with a conical outer surface and the hollow sleeve with a matching conical interior surface.  Examiner also notes that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to claim 9, in Hein et al., the deposition drum comprises a heat source (heating fluid) mounted within the drum core in fluid communication with each of the first set of fluid channels (also see, e.g., paras. 86-89). 
With respect to claim 10, as detailed above, Enholm et al. discloses and/or renders obvious a core with a cone shape and inner surface of the core corresponds to a surface of 210.  A front end and a rear end of the cone shaped drum and drum core may be chosen arbitrarily.  
With respect to claim 11, each of the first set of channels extends through the drum core from an inner surface of a widened rear end and put through the conical outer surface of the widened rear end (i.e. in a radial direction).
With respect to claim 12, a valve may be disposed with each of the plurality of orifices, as well as other locations (see, e.g., paras. 33 and 66-68).  Additionally, regarding the location of placement of the valves for controlling the gas flow, it is noted that the courts have ruled the mere rearrangement of parts which does not modify the operation of a device is prima facie obvious.  In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
With respect to claim 13, the plurality of orifices may be arranged into multiple co-linear sets (see, e.g., Figs. 4A, 4B).

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Enholm et al. claim 6 above and further in view of U.S. Patent No. 6,082,292 to Denes et al. 
Modified Enholm et al. discloses the system substantially as claimed and as described above.
However, modified Enholm et al. fail to disclose the deposition head comprises a lower shell and an upper shell which are coupled together to define the interior cavity, wherein the lower shell support a pair of rollers adapted to transport the substrate through the gap defined between the deposition head and the deposition drum. 
Denes et al. disclose a system comprising a deposition head (16) and a deposition drum, wherein the deposition head comprises a lower shell (portions of 16 below dashed line in annotated figure below and 58 and 64) and an upper shell (portions of 16 on or above dashed line in annotated figure below) which are coupled together to define the interior cavity, wherein the lower shell supports a pair of rollers (47-50) adapted to transport the substrate through the gap defined between the deposition head and the deposition drum.  The deposition head, deposition drum and rollers are provided as such for the purpose of providing a system, inter alia, a reaction chamber with reduced active volume and a sealing system that assures vacuum tight sealing of the reaction chamber (see, e.g., column 3, rows 60 through column 6, row 4).
With respect to claims 17-18, in modified Enholm et al., a top surface of the lower shelf has a radial curvature/relief slot (surface facing rollers 49 and 50 of Denes), wherein thermal expansion will cause some degree of adjustment thereof during an intended use where temperature of the apparatus is raised as detailed by Enholm et al. (see, e.g., para. 21).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest the system as claimed further comprising a plurality of gaskets disposed between the drum core and the sleeve, wither of the plurality of gaskets circumscribing each co-linear set of orifices in the sleeve (claim 14) and/or the system as claimed further comprising adjustment of the spacing of the relief slot in the lower shell adjusts the radial curvature of the top surface of the lower shell (claim 18).
Further, no other prior art was located that fairly suggested the claimed inventions in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP Pub. 2013/0064977 discloses a drum and deposition head having a conical shape.  USP Pub 20120301615 discloses a drum with bearings between fluid conduits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716